Title: From Alexander Hamilton to John H. Buell, 29 March 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            N York March 29th. 1800
          
          I have received your letter of the tenth instant, and have written to the Pay Master General and Superintendant of Military Stores to furnish you with money and clothing sufficient for two more full companies.
          The circumstances you mention induce me to consent to the change of your quarters from Bennington to Westminster.
          You did right in giving orders on the Contractor for the transportation of Officers provided you confined yourself within the General rules established on in the — case.
          Respecting the two soldiers you speak of, and a Court Martial, you will receive a communication from the Adjutant General.
          Major Bewell
        